Per Curiam,
This case was carefully and accurately tried; and, upon the facts correctly found by the learned trial judge he was clearly right in drawing the conclusions of which the decree is predicated. He was fully warranted in holding that no public alley or footwaj'- existed at the point in question, either by grant, dedication or prescription. The alley mentioned in Judge Merrifield’s deed to James Fox is not described in any of the conveyances as a public alley or footway. It was reserved by said grantor at the request and for the convenience of the purchasers of lots 44 and 45, and the successive owners of lot 45 have been in full, actual possession and constant daily use, for their own purposes, of the whole of said lot, including the ten feet reserved for the footway; and the use of said alley, by others than the owners of the land, has only been permissive, occasional and varying.
It is not our purpose, nor is it at all neccessary, to consider in detail the numerous specifications of error. We have found nothing in the record that would justify us in sustaining either of them.
Decree affirmed and appeal dismissed at appellants’ costs.